J-A18014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 BRIAN KEITH HOFFMAN                      :
                                          :
                     Appellant            :   No. 1258 WDA 2021

         Appeal from the PCRA Order Entered September 29, 2021
            In the Court of Common Pleas of Allegheny County
            Criminal Division at No.: CP-02-CR-0009211-1985

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 BRIAN KEITH HOFFMAN                      :
                                          :
                     Appellant            :   No. 1259 WDA 2021

         Appeal from the PCRA Order Entered September 29, 2021
            In the Court of Common Pleas of Allegheny County
            Criminal Division at No.: CP-02-CR-0009774-1985


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                 FILED: DECEMBER 15, 2022

      In this consolidated appeal, Appellant, Brian Keith Hoffman, appeals

from orders entered on September 29, 2021 in the Court of Common Pleas of

Allegheny County dismissing his petition for collateral relief filed pursuant to

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Upon

review, we affirm.
J-A18014-22


      The facts of the instant appeal are not at issue here. To this end, we

rely on our summary set forth in connection with Appellant’s direct appeal.

See Commonwealth v. Hoffman, No. 140 Pittsburgh 1989, unpublished

memorandum at 1-2 (Pa. Super. filed Feb. 11, 1991). Briefly, Appellant and

a codefendant were involved in the murder of Walter Zange. Codefendant

pled guilty to third-degree murder and related offenses, and was sentenced

to an aggregate term of 10 to 20 years’ incarceration. Appellant, following a

jury trial, was found guilty of first-degree murder and related offenses. On

December 28, 1988, the trial court imposed Appellant’s life sentence for first-

degree murder and a concurrent term of 10 to 20 years’ incarceration for his

remaining offenses.   After we affirmed Appellant judgment of sentence in

1991, id., our Supreme Court affirmed the decision in 1994, and the United

States Supreme Court denied Appellant’s petition for a writ of certiorari on

November 28, 1994. See Hoffman, 140 Pittsburgh 1989, aff’d, 640 A.2d 414

(Pa. 1994), cert. denied, 513 U.S. 1026 (1994).

      Almost two years later, on November 14, 1996, [Appellant] filed
      his first PCRA petition pro se. Counsel was appointed and filed an
      amended petition [alleging a violation of the Pennsylvania
      Constitution and the Wiretap Act]; however, the PCRA court
      dismissed the petition without a hearing on December 15, 1997.
      This Court affirmed the ruling on appeal [because the issue had
      been previously litigated]. See Commonwealth v. Hoffman,
      No. 127 PGH 1998[, unpublished memorandum (Pa. Super. filed
      August 30, 1999)].

      Co-defendant’s parole expired in September 2015. Sometime
      thereafter, Private Investigator Barry Fox (Investigator Fox), who
      was hired to investigate the case by Appellant’s then counsel,
      Sally Frick, Esq. (Attorney Frick), tracked down Co-defendant at

                                     -2-
J-A18014-22


     his mobile home in Johnstown, Pennsylvania. During their first
     interview, Co-defendant made statements Investigator Fox
     thought “resonated” and were “quite relevant.” Co-defendant
     detailed the night of the incident and discussed “his placement in
     the vehicle, the placement of the victim, and . . . the fact there
     was a knife that was on the dashboard” in front of him. Critically,
     Co-defendant “brought up the fact that it could have been him
     that grabbed the knife and stabbed the victim[.]” Investigator Fox
     returned to Co-defendant’s home and conducted a second
     interview, which was video-recorded on March 8, 2016. Although
     Co-defendant testified that the first interview was conducted only
     “a couple of weeks before” the March 8, 2016, recording, on a day
     that “was a kind of cold.”

     Fifty-nine days after the videotaped interview, on May [6], 2016,
     Appellant filed a second PCRA petition alleging after-discovered-
     evidence (ADE petition).        Appellant claimed Co-defendant’s
     statements constituted “newly discovered exculpatory evidence
     ‘that has subsequently become available and would have changed
     the outcome of his trial if it had been introduced.’” On June 29,
     2016, the Commonwealth filed an answer, asserting Appellant
     failed to present his claim within the 60-day time limitation of the
     Act, and that Co-defendant had madesimilar statements in a
     September 23, 1985, police interview. The PCRA court conducted
     an evidentiary hearing on March 16, 2017, at which time both Co-
     defendant and Investigator Fox testified on behalf of Appellant.
     On March 21, 2017, the PCRA court entered an order denying
     Appellant’s ADE petition.

     Rather than file a notice of appeal from that order, Appellant,
     through Attorney Frick, filed a document titled “Petition for
     Reconsideration of Petition for Post-Conviction Collateral Relief
     with Amendment” on April 19, 2017. In the petition, Appellant
     claimed he was “previously unaware” of Co-defendant’s 1985
     statement, and that trial counsel’s failure to “pursue the
     statement[,]” or call Co-defendant as a witness at trial, amounted
     to ineffective assistance.

     On April 25, 2017, the PCRA court denied Appellant’s petition for
     reconsideration. On May 25, 2017, Appellant filed a notice of
     appeal from the April 25th order. In Its opinion, the PCRA court
     concluded Appellant’s notice of appeal was untimely filed. The
     court emphasized that although “counsel has classified the appeal
     as being from [the c]ourt Order denying reconsideration . . . the

                                    -3-
J-A18014-22


     appeal is properly taken from [the March 21, 2017,] final order
     denying relief[.]” The PCRA court explained that Appellant’s
     petition for reconsideration did not toll the appeal period, and that
     a simultaneous notice of appeal should have been filed with the
     petition for reconsideration. Because the order denying PCRA
     relief was entered on March 21, 2017, Appellant’s notice of appeal
     was due April 20, 2017. Thus, the PCRA court found Appellant’s
     notice of appeal, filed May 25, 2017, was untimely. [We agreed
     with the PCRA court’s assessment, and, on May 13, 2019, we
     quashed the appeal as untimely filed under Pa.R.A.P. 903. See
     Commonwealth v. Hoffman, No. 766 WDA 107[, unpublished
     memorandum (Pa. Super. filed May 13, 2019).]

     On August 26, 2019, Appellant, through [new counsel, Attorney
     Adam Bishop], filed his third PCRA petition. . . . In his third
     petition, Appellant argued Attorney Frick was ineffective per se for
     failing to perfect his appeal from the March 21, 2017, order
     denying his ADE petition, and requested reinstatement of his right
     to appeal that order nunc pro tunc. The Commonwealth filed an
     answer, agreeing that Appellant’s appeal rights should be
     reinstated. The same day, the PCRA court granted Appellant’s
     third PCRA petition and reinstated his post-sentence and appellate
     rights. However, Attorney Bishop[, “at the request of Appellant”,
     Praecipe for Discontinuance, 10/22/19,] subsequently filed two
     untimely notices of appeal on October 1, 2019, followed by
     praecipes to discontinue the appeals on October [22], 2019.

     On November 1, 2019, Appellant filed his fourth PCRA petition pro
     se. He argued Attorney Bishop’s failure to file timely notices of
     appeal after his appellate rights were reinstated nunc pro tunc
     constituted ineffective assistance of appellate counsel. Appellant’s
     current counsel, Corrie Woods, Esq. (Attorney Woods), entered
     their appearance on November 20th.

     Appellant, through Attorney Woods, filed an amended PCRA
     petition on December 17, 2019, asserting Attorney Bishop was
     ineffective per se for failing to file nunc pro tunc appeals. He
     requested either the reinstatement of his right to appeal the March
     [21], 2017, order denying his ADE petition or a hearing on the
     matter. The Commonwealth filed an answer, again conceding
     Appellant’s rights should be reinstated. On January 10, 2020, the
     PCRA court granted Appellant’s petition, and once again reinstated
     his post-sentence and appellate rights with respect to the March
     21 2017 order denying his ADE petition. Appellant timely filed

                                     -4-
J-A18014-22


       notices of appeal on February 7, 2020, and complied with the
       PCRA court’s directive to file a statement of errors complained of
       on appeal pursuant to Pa.R.A.P. 1925(b).

Commonwealth v. Hoffman, 195 WDA 2020 & 196 WDA 2020, unpublished

memorandum at 4-10 (Pa. Super. filed April 21, 2021) (footnotes and citations

to the record omitted).

       On appeal, Appellant argued, inter alia, that Attorney Frick had been

ineffective per se for failing to perfect an appeal from the order rejecting his

second PCRA petition. We disagreed, noting that the second PCRA petition

was untimely because it had not been filed “within 60 days of the date the

claim could have been presented.” Id. at 14-15 (quoting 42 Pa.C.S.A.

§ 9545(b)(2)).1 Specifically, we noted that the second PCRA petition had not

been filed within 60 days of the discovery of the “newly discovered fact,” i.e.,

codefendant’s admission that he could have been the one who murdered the

victim. Id. at 15-17. We concluded, therefore, that the second PCRA petition

was untimely.

       We also noted, however, that Appellant would not be entitled to relief,

even if the second petition had been filed within the time limits of Section

9545(b)(2), because he failed to demonstrate the facts underlying his petition


____________________________________________


1 Section 9545(b)(2) was amended, effective December 24, 2018, to extend
the time for filing a timeliness exception from 60 days to one year. However,
the amendment, applies only to claims arising on December 24, 2017, or
thereafter. Because the second PCRA petition was filed on May 16, 2016,
Appellant does not benefit from the extended period. Hoffman, 195 & 196
WDA 2020, supra, n.16.

                                           -5-
J-A18014-22


were unknown to him and could not have been ascertained by the exercise of

due diligence. To this end, we agreed with the Commonwealth’s argument

that the facts upon which the second PCRA was predicated were in fact known

to Appellant since 1985. Accordingly, we concluded that, even if the second

petition had been timely under Section 9545(b)(2), his claim would still not

be timely because it did not qualify as a newly discovered fact under Section

9545(b)(2)(ii). Id. at 17, n.18.

      On July 29, 2021, Appellant, through current counsel, filed the instant

PCRA petition. Upon review of the petition and the Commonwealth’s response

thereto, the PCRA court dismissed the petition on September 28, 2021. This

appeal followed.

      Appellant raises a single issue in this appeal:

      Did the PCRA Court err in dismissing [Appellant]’s present petition
      raising a claim that prior PCRA counsel was ineffective per se in
      failing to timely file a prior serial petition as untimely where it was
      facially timely because he filed it within three months of
      discovering that prior counsel’s failure to timely file the prior serial
      petition was the basis for its dismissal?

Appellant’s Brief at 4.

      When reviewing the propriety of an order pertaining to PCRA relief,

      we consider the record in the light most favorable to the prevailing
      party at the PCRA level. This Court is limited to determining
      whether the evidence of record supports the conclusions of the
      PCRA court and whether the ruling is free of legal error. We grant
      great deference to the PCRA court’s findings that are supported in
      the record and will not disturb them unless they have no support
      in the certified record. However, we afford no such deference to
      the post-conviction court’s legal conclusions. We thus apply a de
      novo standard of review to the PCRA [c]ourt’s legal conclusions.

                                       -6-
J-A18014-22



Commonwealth v. Diaz, 183 A.3d 417, 421 (Pa. Super. 2018).

       All PCRA petitions, “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final” unless an

exception to timeliness applies. 42 Pa.C.S.A. § 9545(b)(1). 2 “The PCRA’s

time restrictions are jurisdictional in nature.    Thus, if a PCRA petition is

untimely, neither this Court nor the [PCRA] court has jurisdiction over the

petition. Without jurisdiction, we simply do not have the legal authority to

address the substantive claims.” Commonwealth v. Chester, 895 A.2d 520,

522 (Pa. 2006) (internal citations and quotation marks omitted) (overruled on

other grounds by Commonwealth v. Small, 238 A.3d 1267 (Pa. 2020)). As

timeliness is separate and distinct from the merits of Appellant’s underlying

claims, we first determine whether this PCRA petition is timely filed.

Commonwealth v. Stokes, 959 A.2d 306, 310 (Pa. 2008).

       As noted above, Appellant, in the instant PCRA petition, which is facially

untimely, alleges that (i) Attorney Frick was ineffective for failing to file

Appellant’s second PCRA petition within the then-existing time limitation of

Section 9545(b)(2), and that (ii) Attorney Frick’s ineffectiveness qualifies

under the “newly discovered fact” exception for purposes of Section



____________________________________________


2 The one-year time limitation can be overcome if a petitioner (1) alleges and
proves one of the three exceptions set forth in Section 9545(b)(1)(i)-(iii) of
the PCRA, and (2) files a petition raising this exception within one year of the
date the claim could have been presented. 42 Pa.C.S.A. § 9545(b)(2).

                                           -7-
J-A18014-22


9545(b)(1)(ii),3 under Commonwealth v. Peterson, 192 A.3d 1123 (Pa.

2018).4

       Additionally, Appellant argues that the instant petition, which was filed

shortly after the discovery of the alleged error,5 also met the time restrictions

set forth in Section 9545(b)(2). We disagree.




____________________________________________


3 The exception requires a petitioner to plead and prove two components: 1)
the facts upon which the claim was predicated were unknown, and (2) these
unknown facts could not have been ascertained by the exercise of due
diligence. See Commonwealth v. Burton, 158 A.3d 618, 638 (Pa. 2017);
Section 9545(b)(1)(ii).

4 This is not the first time Appellant challenged Attorney Frick’s effectiveness.
As noted, in his third PCRA petition, Appellant alleged that Attorney Frick was
ineffective per se for failing to perfect his appeal to this Court following the
denial of his second PCRA petition. In his fourth PCRA petition, Appellant
argued that Attorney Frick had been ineffective per se due to, inter alia, her
failure to file a timely appeal from the denial of his second PCRA petition. In
the instant petition, his fifth, Appellant alleges that Attorney Frisk was
ineffective per se for failing to file Appellant’s second PCRA petition within the
time restrictions set forth in the then-applicable version of Section 9545(b)(2)
(60 days). “A petitioner is not entitled to relitigate a claim every time he
offers a new theory or argument which he had not previously advanced.”
Commonwealth v. Tenner, 547 A.2d 1194, 1197 (Pa. Super. 1988), appeal
denied, 562 A.2d 826 (Pa. 1989) (emphasis added).

5 According to Appellant, he discovered Attorney Frick’s ineffectiveness
because of our decision disposing of Appellant’s fourth PCRA petition.
Appellant’s Brief at 11-12. In his fourth PCRA petition, Appellant argued that
Attorney Frick had been ineffective per se due to, inter alia, her failure to file
a timely appeal from the denial of his second PCRA petition. In our
memorandum disposing of Appellant’s fourth PCRA petition, we noted that
Appellant’s second PCRA petition was untimely because it had not been filed
within 60 days of the discovery of 2016 codefendant’s statements. Hoffman,
195 & 196 WDA 2020, at *15-17.

                                           -8-
J-A18014-22


      As we explain infra, the instant PCRA petition is untimely because the

alleged discovery of counsel ineffectiveness does not qualify as newly

discovered evidence (whether under Peterson or under the exception’s

standard formulation), and that, even if timely, Appellant would not be entitled

to relief on his ineffective assistance of counsel claim because he suffered no

prejudice from counsel’s alleged omission.

(I)   Timeliness of the underlying PCRA petition under Peterson

      Appellant argues that his petition is timely because Attorney Frick’s

ineffectiveness qualifies as a newly discovered fact under Peterson.

      Appellant’s reliance on Peterson is misplaced.           As explained in

Commonwealth v. Tedford, 228 A.3d 891, 906 (Pa. 2020), in Peterson,

our Supreme Court

      held that counsel’s negligence per se in filing an untimely PCRA petition
      constitutes adequate grounds to permit the filing of a new PCRA petition
      beyond the one-year time bar pursuant to the exception in subsection
      9545(b)(1)(ii). [Peterson, 192 A.3d] at 1125. Peterson involved a
      unique procedural context. After being sentenced to consecutive life
      sentences for first-degree murder, Peterson petitioned for post-
      conviction relief. Although the docket reflected that an evidentiary
      hearing was scheduled, it never took place and there was no further
      activity on the petition for the next fifteen years. The PCRA court denied
      the petition on its merits, but on appeal the Superior Court quashed the
      appeal because it had been filed one day too late under the PCRA's
      timeliness requirements. Peterson then filed a second petition, seeking,
      based upon counsel’s ineffectiveness in filing his first PCRA petition late,
      reinstatement of his PCRA appellate rights nunc pro tunc to challenge
      the PCRA court’s order dismissing his first petition. [The Supreme] Court
      reversed the Superior Court’s quashal of the second petition on
      timeliness grounds, ruling that counsel’s untimely filing of Peterson’s
      first PCRA petition constituted ineffectiveness per se, “as it completely
      deprived Peterson of any consideration of his collateral claims under the
      PCRA.” Id. at 1130. Counsel’s ineffectiveness per se in connection with

                                      -9-
J-A18014-22


      Peterson’s first PCRA petition was a newly discovered “fact” under
      Section 9545(b)(2)(iii), as the PCRA court had made factual findings
      that Peterson did not know about the untimely filing and could not have
      ascertained this fact through the exercise of due diligence. Id. at 1130-
      31. Given these factual findings, and because counsel’s untimely filing
      of Peterson’s first PCRA petition constituted ineffectiveness per se by
      completely foreclosing him from obtaining any collateral review, we
      concluded that Peterson was entitled to invoke the subsection
      9545(b)(1)(ii) exception to permit the filing of his second PCRA petition
      beyond the one-year time bar. Id. at 1132.

Tedford, 228 A.3d at 906.

      Peterson involved a petitioner’s first PCRA petition; here, we are

dealing with Appellant’s fifth PCRA petition, challenging an alleged error that

occurred in connection with his second PCRA petition. A petitioner’s rights

under the PCRA in connection with the first PCRA petition are considerably

different as compared to subsequent petitions. Even if we assume that PCRA

counsel’s   actions   constituted   ineffective   assistance   of   counsel,   the

ineffectiveness was not ineffectiveness per se, as it did not wholly deprive

Appellant of collateral PCRA review.       It should be noted that Appellant

previously litigated a substantial number of collateral claims, including claims

of ineffective assistance by Attorney Frick.      We reviewed the record and

affirmed the PCRA’s denial of those claims. Thus, because Appellant was not

wholly deprived of collateral review, the instant matter is distinguishable from

Peterson.

      The instant matter also is distinguishable from Peterson for another

reason. The Peterson Court did not excuse PCRA petitioners from pleading

and proving that counsel’s ineffectiveness was unknown to petitioner and that

                                     - 10 -
J-A18014-22


it could not have been discovered with the exercise of due diligence. 6 See,

e.g., Commonwealth v. Harris, 2021 WL 1148521, at *4 (Pa. Super. March

25, 2021); Commonwealth v. Lilly, 2021 WL 796682, at *2 (Pa. Super.

March 2, 2021) (while claims of ineffectiveness “per se may, in limited

circumstances, qualify a petition as timely under the newly-discovered facts

exception, the petitioner must plead and prove to the PCRA court that these

new ‘facts’ were previously unknown to the petitioner and could not have been

ascertained by the exercise of due diligence.”).7 Appellant assumes, but does

not in fact meaningfully plead and/or prove that counsel’s ineffectiveness was

unknown and that Appellant could not have ascertained it by the exercise of

due diligence. Thus, for reasons explained above, Peterson is not applicable

here.

(II) Standard application of the newly discovered facts exception

        Because the timeliness of the petition at issue here is not affected by

Peterson, and given that the petition is facially untimely, Appellant must

plead and prove the applicability of one of the exceptions to the one-year rule.



____________________________________________


6 Indeed, in Peterson, unlike here, “the PCRA court made factual findings
that Peterson did not know about the untimely filing and could not have
ascertained this fact through the exercise of due diligence.” Peterson, 192
A.3d at 1130-31.

7 See Pa.R.A.P. 126(b) (unpublished non-precedential decisions of the
Superior Court filed after May 1, 2019, may be cited for their persuasive
value).


                                          - 11 -
J-A18014-22


      As noted above, in the instant PCRA petition, Appellant alleges that

Attorney Frick was ineffective for failing to file Appellant’s second PCRA

petition within the then-existing time limitation of Section 9545(b)(2), that

counsel’s ineffectiveness qualified as “newly-discovered fact” exception, and

that he discovered counsel’s ineffectiveness only as a result of our decision

disposing of Appellant’s fourth PCRA petition.

      To the extent Appellant argues that the instant petition is timely under

the “newly discovered fact” exception, Appellant would not be able to establish

this exception because claims of discovery of counsel’s ineffectiveness, which

do not result in a total deprivation of collateral relief, do not qualify as “newly

discovered facts.”      Our courts have expressly and repeatedly rejected

attempts to utilize ineffective assistance of counsel claims as a means of

escaping the jurisdictional time requirements for filing a PCRA petition. See,

e.g., Commonwealth v. Gamboa-Taylor, 753 A.2d 785 (Pa. 2000) (claim

of ineffective assistance of counsel does not save an otherwise untimely

petition for review on the merits).

      Thus, given that the instant petition is facially untimely, and given that

Appellant failed to prove the applicability of the “newly discovered facts”

exception, we conclude we have no jurisdiction to entertain the instant

petition.

      Order affirmed.




                                      - 12 -
J-A18014-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2022




                          - 13 -